Opinion by
Johnson, J.
In accordance with stipulation of counsel that the merchandise marked “A” consists of decorative after-dinner cups and saucers similar in all material respects to those the subject of United States v. The Baltimore & Ohio R.R. Co. a/c United China & Glass Company (47 C.C.P.A. 1, C.A.D. 719), and the merchandise marked “M” consists of miniature china *173articles in the shape of cups and saucers the same in all material respects as those the subject of Abstracts 46139 and 66339, the claim of the plaintiff was sustained.